DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 13 is objected to because:
Claim 13, line 2, “the remainder” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 14-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Choi, US 8427262.
Regarding claim 1, Choi discloses (fig.1) an electrical switching device, comprising:
a connection section for fastening and contacting an electrical conductor (labeled in fig.1, below), including:
a fastening element (labeled in fig.1, below) for fastening the electrical conductor (labeled in fig.1, below);
a current-carrying element (labeled in fig.1, below) spaced apart from the fastening element (labeled in fig.1, below) and extending into an inner section of the electrical switching device and including a contact point (labeled in fig.1, below); and
an electrically conductive contacting element (labeled in fig.1, below) extending from the fastening element (labeled in fig.1, below) to the contact point of the current-carrying element (labeled in fig.1, below).
	
    PNG
    media_image1.png
    375
    372
    media_image1.png
    Greyscale

Regarding claim 2, Choi further discloses where the fastening element (labeled in fig.1, above) includes an insertion opening for receiving the electrical conductor (labeled in fig.1, above).
Regarding claim 3, Choi further discloses where the contacting element (labeled in fig.1, above) includes an opening aligned with the insertion opening.
Regarding claim 4, Choi further discloses where the electrical switching device further includes a housing (labeled in fig.1, above) having a recess (labeled in fig.1, above) receiving the fastening element (labeled in fig.1, above).
Regarding claim 5, Choi further discloses where the fastening element (labeled in fig.1, above) is secured by the contacting element (labeled in fig.1, above).
Regarding claim 6, Choi further discloses where the contacting element (labeled in fig.1, above) at least partially covers the fastening element (labeled in fig.1, above).
Regarding claim 7, Choi further discloses where the contacting element (labeled in fig.1, above) is clamp-shaped.
Regarding claim 14, Choi further discloses where the inner section includes an electrical switching mechanism (labeled in fig.1, above) and the current-carrying element (labeled in fig.1, above) is part of the electrical switching mechanism (labeled in fig.1, above).
Regarding claim 15, Choi further discloses where the connection section comprises a plurality of connection sections [see opposite side of 22].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kolberg et al, US5493085 [Kolberg].
Regarding claim 8, Choi disclose the claimed invention, but silent on wherein the contacting element protrudes into a receiving slot. 
Kolberg discloses (figs.1-5) an electrical device comprising a contacting element (39) protrudes into a receiving slot (28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contacting element of Choi with the teaching of Kolberg, thereby providing a configuration that not only prevent rotation of the nut, but also provide firm support for the nut so that it cannot be displaced by excess axial force applied to the screw.
Regarding claim 9, Choi further discloses where the receiving slot (28) is arranged between a connection section (9) and an inner section (surface of 27).
Regarding claim 16, Choi fails to explicitly disclose wherein the fastening element has a greater mechanical strength than the contacting element, and the contacting element has a greater electrical conductivity than the fastening element.
Kolberg discloses (figs.1-5) where a fastening element (5) has a greater mechanical strength  [steel] than a contacting element (39), and the contacting element (39) has a greater electrical conductivity [copper] than the fastening element (5) [col.1, lines 40-41].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening element and contacting element of Choi with the teaching of Kolberg, thereby providing fastening elements with the strength requires for securing the conducting parts together and material of the contacting elements providing the electrical conductivity for an excellent connectivity.
Regarding claim 17, Choi discloses (fig.1) an electrical switching device, comprising:
a housing (labeled in fig.1, above) defining a recess (labeled in fig.1, above), and an interior space; and
a connection section for fastening and contacting an electrical conductor (labeled in fig.1, above), the connection section including:
a fastening element (labeled in fig.1, above) within the recess (labeled in fig.1, above) for fastening the electrical conductor (labeled in fig.1, below);
a current-carrying element (labeled in fig.1, below) spaced apart from the fastening element (labeled in fig.1, below), the current-carrying element (labeled in fig.1, above) extending into an interior space of the housing (labeled in fig.1, above) and including a contact point (labeled in fig.1, below); and
an electrically conductive contacting element (labeled in fig.1, below) extending from the fastening element (labeled in fig.1, below) to the contact point of the current-carrying element (labeled in fig.1, below).
Choi fails to disclose the receiving slot and the electrically conductive contacting element at least partially arranged within the receiving slot.
Kolberg discloses (figs.1-5) an electrical device comprising a receiving slot (28) and an electrically conductive contacting element (39) at least partially arranged within the receiving slot (28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical device of Choi with the teaching of Kolberg, thereby providing a configuration that not only prevent rotation of the nut, but also provide firm support for the nut so that it cannot be displaced by excess axial force applied to the screw.
Regarding claim 18, Choi further discloses where the fastening element (labeled in fig.1, above) includes an insertion opening for receiving the electrical conductor (labeled in fig.1, above).
Regarding claim 19, Choi further discloses where the contacting element (labeled in fig.1, above) includes an opening aligned with the insertion opening.
Regarding claim 20, Choi further discloses where the contacting element (labeled in fig.1, above) is clamp-shaped.
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Kolberg and further in view of Takaya et al, US 8410878 [Takaya].
Regarding claim 10, Choi and Kolberg fail to disclose wherein the contact point is arranged in the receiving slot.
Takaya discloses (fig.1) a contact device (2) where a contact point (6a, 6b) is arranged in a receiving slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the contact device of Choi with the teaching of Takaya, thereby providing an equivalent device that performs the function of extinguishing an arc, during current interruption.
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the prior art fails to teach or show, alone or in combination, the claimed electrical switching device, wherein the current-carrying element is a screw head or rivet head fastened to the contacting element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osswald et al, Lee, Belisle, Hausner et al, Daijima, Niimi et al, Lemmer et al, Belbel et al and Andoh et al are examples of electrical switching devices comprising fastening elements for fastening electrical conductors, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833